DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on November 8, 2021

Claim 9 is cancelled
Claims 1, 3-6, 11, and 12 are amended
Claims 1-8 and 10-12 are pending



Response to Arguments
1.) Applicant’s arguments filed 11/8/2021 regarding 35 U.S.C. 112(b) rejection of claims 1, 11, and 12 have been fully considered and is persuasive. Therefore, the rejection is withdrawn.
2.) Applicant’s amendment to claims 1, 11, and 12, filed on 11/8/2021 regarding “store multiple items of message information in which each item comprises a vehicle state that indicates a presumed state of a vehicle; and acquire, as a communication message attribute, a message attribute that specifies the communication message that has been input, read from the message information the item whose presumed state and attribute matches the current state and the communication message attribute, and determine whether communication of the communication message is permitted when the vehicle is in the current state on the basis of the permission information in the item read from the message information”  necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-8 and 10-12 have been considered but are moot in view of the new ground(s) of rejection.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1) Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150191151, Ben Noon

 	In regards to claim 1, Ben Noon teaches a vehicle communication monitoring apparatus comprising: processing circuitry to: 
 (see US 20150191151, Ben Noon, para. 0032, 0061, where a message may comprise multiple items consisting of an arbitration ID, type of CAN message, frequency of transmission, amount and type of content, time stamp, and vehicle context, wherein the whole message may be stored for future uploading to a cyber-hub), an attribute of a corresponding type of message to be communicated (see US 20150191151, Ben Noon, para. 0032, where the message information may include message type information[i.e. attribute]), and permission information that indicates whether communication of the type of message corresponding to the attribute is permitted when the vehicle is in the presumed state (see US 20150191151, Ben Noon, para. 0033, 0064, and fig. 2B, where a vehicle context includes the state of the vehicle information and other data[i.e. attributes]. When the vehicle context data indicates that the state of the vehicle[i.e. vehicle speed] is less than 10kmp[i.e. presumed state], the message is given permission to proceed onto high-speed bus); acquire a current state of the vehicle as a current state(see US 20150191151, Ben Noon, para. 0015, where a vehicles acquires a vehicle’s state information for transmission); acquire, as a communication message, a message to be communicated between an in-vehicle system installed in the vehicle and an external system not installed in the vehicle(see US 20150191151, Ben Noon, para. 0054 and 0082, where the vehicle may exchange communication with external entities), perform protocol conversion for communication inside the in-vehicle system on the communication message that has (see US 20150191151, Ben Noon, para. 0054, where a communication exchange between the in-vehicle network, using the CAN protocol, and the cloud protocol is via tunneling[i.e. conversion]); and acquire, as a communication message attribute, a message attribute that specifies the communication message that has been input, read from the message information(see US 20150191151, Ben Noon, para. 0033, 0064 and fig. 2B, step 115, where a vehicle context may comprise a plurality of information comprising state information and other data[e.g. attributes]) the item whose presumed state and attribute matches the current state and the communication message attribute(see US 20150191151, Ben Noon, para. 0064 and fig. 2B, step 115, where a vehicle context is compared to the current vehicle information to implicitly determine a match), and determine whether communication of the communication message is permitted when the vehicle is in the current state on the basis of the permission information in the item read from the message information, (see US 20150191151, Ben Noon, fig. 2B, step 118, where an operation of a command contained in a communicated message[101] is permitted when it is determined that the information in the vehicle context[115] satisfies a condition[i.e. matching a vehicle state]), and output a determination result, wherein the processing circuitry discards the communication message when the determination result indicates that the communication is not permitted(see US 20150191151, Ben Noon, para. 0072, where a message is destroyed[i.e. discarded] when it is determined if it is malicious and is subsequently reported[i.e. output result]). 

 	In regards to claim 2, Ben Noon teaches the vehicle communication monitoring apparatus according to claim 1, wherein the processing circuitry includes, as the vehicle state, at least one of a traveling state of the vehicle and an open or closed state of a door of the vehicle(see US 20150191151, Ben Noon, para. 0033, where the state of the vehicle may include a vehicle’s speed, acceleration, etc).  

 	In regards to claim 3, Ben Noon teaches the vehicle communication monitoring apparatus according to claim 1, wherein at least one of the items of the message information includes, as the attribute, the corresponding type of message to be communicated(see US 20150191151, Ben Noon, para. 0032, where CAN messages may be characterized into 4 types based their extended, arbitration ID).  

 	In regards to claim 4, Ben Noon teaches the vehicle communication monitoring apparatus according to claim 1, wherein at least one of the items of the message information processing circuitry includes, as the attribute, content of the corresponding type of message to be communicated(see US 20150191151, Ben Noon, para. 0036, where health information message information is stored in memory[i.e. circuitry]) .  

 	In regards to claim 5, Ben Noon teaches the vehicle communication monitoring apparatus according to claim 1, wherein at least one of the items of th(see US 20150191151, Ben Noon, para. 0060, where the number[i.e. volume] of messages having a given message ID may be limited[i.e. threshold]).  

 	In regards to claim 6, Ben Noon teaches the vehicle communication monitoring apparatus according to claim 5, wherein the processing circuitry acquires the communication message, and measure a communication volume of the communication message(see US 20150191151, Ben Noon, para. 0060, where the number[i.e. volume] of messages is determined), and based on the current state(see US 20150191151, Ben Noon, para. 0080, where message transmission may be blocked when suspicious state information is identified), the communication volume of the communication message, and the read item of the message information, determines whether the communication of the communication message is permitted, based on whether the communication volume is within the communication volume threshold when the vehicle is in the current state(see US 20150191151, Ben Noon, para. 0060 and 0070, where the processor may limit[i.e. discard above a threshold] a number[i.e. volume] of messages having a given message ID and a message having error in a sequence of bits[i.e. message information] may be discarded). 
 
 	In regards to claim 7, Ben Noon teaches the vehicle communication monitoring apparatus according to claim 1, wherein the message information is a whitelist such that a fact that the message attribute is set therein indicates that communication of the (see US 20150191151, Ben Noon, para. 0038, where messages that are permitted to propagate over in-vehicle network and free of cyber damage may have its message ID add to a whitelist). 
 
 	In regards to claim 8, Ben Noon teaches the vehicle communication monitoring apparatus according to claim 1, wherein the message information is a blacklist such that a fact that the message attribute BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/cfsApplication No.: NEWDocket No.: 2565-0566PUS1Page 7 of 10is set therein indicates that communication of the message specified by the message attribute is not permitted(see US 20150191151, Ben Noon, para. 0041, where messages deemed to be related to malware are blocked from the in-vehicle network and are added to a blacklist).  

	In regards to claim 10, Ben Noon teaches the vehicle communication monitoring apparatus according to claim 1, wherein when the determination result indicates that the communication is not permitted, th(see US 20150191151, Ben Noon, para. 0072, where a message is destroyed[i.e. discarded] when it is determined it is malicious and is subsequently reported[i.e. output result]).  

 	In regards to claim 11, Ben Noon teaches a vehicle communication monitoring method for a vehicle communication monitoring apparatus including processing circuitry to store multiple items of message information in which each item comprises a vehicle state that indicates a presumed state of a vehicle(see US 20150191151, Ben Noon, para. 0032, 0061, where a message may comprise multiple items consisting of an arbitration ID, type of CAN message, frequency of transmission, amount and type of content, time stamp, and vehicle context, wherein the whole message may be stored for future uploading to a cyber-hub), an attribute of a corresponding type of message to be communicated(see US 20150191151, Ben Noon, para. 0032, where the message information may include message type information[i.e. attribute]), and permission information that indicates whether communication of the type of message corresponding to the attribute is permitted when the vehicle is in the presumed state (see US 20150191151, Ben Noon, para. 0033, 0064, and fig. 2B, where a vehicle context includes the state of the vehicle information and other data[i.e. attributes]. When the vehicle context data indicates that the state of the vehicle[i.e. vehicle speed] is less than 10kmp[i.e. presumed state], the message is given permission to proceed onto high-speed bus), the vehicle communication monitoring method comprising: acquiring a current state of the vehicle as a current state(see US 20150191151, Ben Noon, para. 0015, where a vehicles acquires a vehicle’s state information for transmission); acquiring, as a communication message, a message to be communicated between an in- vehicle system installed in the vehicle and an external system not installed in the vehicle(see US 20150191151, Ben Noon, para. 0054 and 0082, where the vehicle may exchange communication with external entities), performing protocol conversion for communication inside the in-vehicle system on the communication message that has been acquired, and outputting the communication message after the (see US 20150191151, Ben Noon, para. 0054, where a communication exchange between the in-vehicle network, using the CAN protocol, and the cloud protocol is via tunneling[i.e. conversion]); and acquiring, as a communication message attribute, a message attribute that specifies the communication message(see US 20150191151, Ben Noon, para. 0033, 0064 and fig. 2B, step 115, where a vehicle context may comprise a plurality of information comprising state information and other data[e.g. attributes] is inspected[i.e. acquired]), reading from the message information the item whose presumed state and attribute matches the current state and the communication message attribute(see US 20150191151, Ben Noon, para. 0064 and fig. 2B, step 115, where a vehicle context is compared to the current vehicle information to implicitly determine a match), and determining whether communication of the communication message is permitted when the vehicle is in the current state on the basis of the permission information in the item read from the message information (see US 20150191151, Ben Noon, fig. 2B, step 118, where an operation of a command contained in a communicated message[101] is permitted when it is determined that the information in the vehicle context[115] satisfies a condition[i.e. matching a vehicle state]), and outputting a determination result, wherein the communication message is discarded when the determination result indicates that the communication is not permitted(see US 20150191151, Ben Noon, para. 0072, where a message is destroyed[i.e. discarded] when it is determined if it is malicious and is subsequently reported[i.e. output result]).  

 	In regards to claim 12, Ben Noon teaches a non-transitory computer readable medium storing a vehicle communication monitoring program for a vehicle communication monitoring apparatus including processing circuitry to store message information in which each item comprises a vehicle state that indicates a presumed state of a vehicle(see US 20150191151, Ben Noon, para. 0032, 0061, where a message may comprise multiple items consisting of an arbitration ID, type of CAN message, frequency of transmission, amount and type of content, time stamp, and vehicle context, wherein the whole message may be stored for future uploading to a cyber-hub), an attribute of a corresponding type of message to be communicated(see US 20150191151, Ben Noon, para. 0032, where the message information may include message type information[i.e. attribute]), and permission information that indicates whether communication of the type of message corresponding to the attribute is permitted when the vehicle is in the presumed state(see US 20150191151, Ben Noon, para. 0033, 0064, and fig. 2B, where a vehicle context includes the state of the vehicle information and other data[i.e. attributes]. When the vehicle context data indicates that the state of the vehicle[i.e. vehicle speed] is less than 10kmp[i.e. presumed state], the message is given permission to proceed onto high-speed bus), the vehicle communication monitoring program causing the vehicle communication monitoring apparatus, which is a computer, to execute: a state acquisition process to acquire a current state of the vehicle as a current state(see US 20150191151, Ben Noon, para. 0015, where a vehicles acquires a vehicle’s state information for transmission); a message acquisition process to acquire, as a communication message, a message to be communicated between an in-vehicle system installed in the vehicle and an external system not installed in the vehicle(see US 20150191151, Ben Noon, para. 0054 and 0082, where the vehicle may exchange communication with external entities), perform protocol conversion for communication inside the in-vehicle system on the communication message that has been acquired, and output the communication message after the conversion(see US 20150191151, Ben Noon, para. 0054, where a communication exchange between the in-vehicle network, using the CAN protocol, and the cloud protocol is via tunneling[i.e. conversion]); a determination process to acquire, as a communication message attribute, a message attribute that specifies the communication message, read from the message information(see US 20150191151, Ben Noon, para. 0033, 0064 and fig. 2B, step 115, where a vehicle context may comprise a plurality of information comprising state information and other data[e.g. attributes]) the item whose presumed state and attribute matches the current state and the communication message attribute(see US 20150191151, Ben Noon, para. 0064 and fig. 2B, step 115, where a vehicle context is compared to the current vehicle information to implicitly determine a match), and determine whether communication of the communication message is permitted when the vehicle is in the current state on the basis of the permission information in the item read from the message information(see US 20150191151, Ben Noon, fig. 2B, step 118, where an operation of a command contained in a communicated message[101] is permitted when it is determined that the information in the vehicle context[115] satisfies a condition[i.e. matching a vehicle state]), and output a determination result(see US 20150191151, Ben Noon, para. 0059 and fig. 2B, step 136, where a report may be provided[i.e. output] specifying a result of message analysis); and a process to discard the communication message when the determination result indicates that the communication is not permitted(see US 20150191151, Ben Noon, para. 0072, where a message is destroyed[i.e. discarded] when it is determined if it is malicious and is subsequently reported[i.e. output result]).

CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/ Examiner, Art Unit 2438




	/TAGHI T ARANI/                                         Supervisory Patent Examiner, Art Unit 2438